DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-18 are pending in the case. Claims 1, 6, and 14 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites “first sub-signatures” and “second sub-signatures”. Then the claim recites “the sub-signatures” in the amendment on page 6 of the claim. It is unclear if the element refers to the “first sub-signatures”, the “second sub-signatures”, either of the “first sub-signatures” or the “second sub-signatures”, or both the “first sub-signatures” and the “second sub-signatures”. For purposes of examination, Examiner 
Dependent claims 15-18 are also rejected due to inheriting the deficiencies of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2020/0110377 A1), in view of Ravichandran et al. (US 2020/0059452 A1), in view of Winstead (US 2015/0261799 A1), and in view of Rubin et al. (US 10511445 B1).

Regarding claim 1, Chatterjee teaches an updating method, comprising:

storing the data on a user interface device when the user interface prompts the gateway ([0096]: data is pushed to a client device/user interface device; [0067], FIG. 6 and [0111-0113]: when transmitting/copying an updated data element to the client device, any pre-existing suffixes may be replaced. Thus, data comprising data elements as evidenced by the pre-existing suffixes, are stored on a user interface device. Data is stored when the user interface prompts the gateway);
creating a signature comprising a sub-signature that represents a data element in one of a plurality of categories (end of [0111]: a signature is generated/created.; [0004], [0039], and [0106]: The signature is comprised of a suffix/sub-signature, which is associated with the data elements along with the category of that data element for a current version and/or current configuration of the corresponding actuating device; [0113]: this signature is transmitted to the BEMS 540);
updating the data stored on the gateway when a change is requested by the user interface by updating the data elements ([0067], FIG. 6 and [0111-0113]: Data is updated when a change/update is requested by the user interface, which provides a 
creating an updated signature that comprises an updated sub-signature that represents an updated data element of the updated data stored on the gateway ([0106]: For example, when an infrastructure item/actuating device is upgraded, the suffix/sub-signature is changed, creating a new signature; FIG. 6 and [0109-0113]: after a signature is generated, that signature may be periodically updated by generating/creating the updated signature. When a signature is updated, the suffix/sub-signature representing data elements in one or more of the categories, like the current version and/or current configuration, are changed to reflect the current version and/or current configuration, as supported in [0004], [0039], and [0106].);
determining that the updated signature does not match the signature (FIG. 6 and [0111]: the updated signature, which is the signature received at 602, is compared with the signature retrieved from BEMS 540 for any discrepancies that would indicate that the updated signature and the signature do not match.);

copying, from the gateway to the user interface device, for each category in which the updated sub-signature and sub-signature representing those categories are different, the updated data element in that category and thereby replacing, with that updated data element, the data element in that category stored on the user interface device (end of [0096]: updated data, like data relating to equipment upgrades, version changes, notifications, and so on, are pushed to the BEMS 540 of FIG. 5 and/or its client devices via the BEMS gateway 450. Here, the client device corresponds to the user interface device.; [0111-0112]: when transmitting/copying the updated data element, any pre-existing suffixes may be replaced).

Chatterjee does not explicitly teach a signature comprising sub-signatures that each represent a different one of the data elements along with the category that data element is in, where each sub-signature is itself a signature generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature; and an updated signature that comprises updated sub-signatures that each represent a different one of the updated data elements of the updated data, where each of the updated sub-signatures is itself a signature generated by applying a function to the updated data element it represents, determining, for each of the categories, whether representing that category are different, and copying no elements that have not been updated.

Ravichandran teaches storing, on a gateway on a local area network, data that comprises data elements that are each in a different one of a plurality of categories (FIG. 1 and [0052-0053]: gateway 115A stores signature data; [0012]: data elements are each in a different one of a plurality of categories, including a data pattern, a type of attack, a frequency of attack, and a status);
a signature comprising sub-signatures that each represent a different one of the data elements along with the category that data element is in ([0012] and Table 1: “signature may further include a data pattern, a type of attack, a frequency of attack, and a status”. These categories corresponding to data elements are represented by these sub-signatures);
updating the data stored on the gateway by updating the data elements, such that the updated data elements of the updated data comprise the data elements except that one or more of the data elements in one or more of the plurality of categories are changed (FIG. 1 and [0053]: data stored on gateway 115A in memory 140 is updated; FIG. 3 and [0071-0074]: data stored on the gateway is updated by updating the data elements, like a frequency of attack, that has changed);
an updated signature that comprises updated sub-signatures that each represent a different one of the updated data elements of the updated data stored on the gateway, and thus each represent said different one of the plurality of categories ([0053] and Table 1: an updated signature comprises updated sub-signatures, such as the updating 
determining, for each of the categories, whether the updated sub-signature and sub-signature representing that category are different ([0053]: a received/updated signature is compared with the signature stored locally in memory 140. This involves determining for each of the categories if the updated sub-signature and the sub-signature are different. For example, the category and sub-signature for frequency of attack is different); and
copying, for each category in which the updated sub-signature and sub-signature representing that category are different, the updated data element in that category and thereby replacing, with that updated data element the data element in that category ([0053], FIG. 3, and [0073]: for each category in which there is a difference, the updated data element for that category replaces the locally stored data element. In this case, the frequency of attack, which was determined to be different, gets updated.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee to incorporate the teachings of Ravichandran and have a signature comprising sub-signatures that each represent a different one of the data elements along with the category that data element is in, and an updated signature that comprises updated sub-signatures that each represent a different one of the updated data elements of the updated data, determining, for each of the categories, whether the updated sub-signature and sub-signature representing that category are different. Doing so would allow signatures to 
Chatterjee in view of Ravichandran does not explicitly teach where each sub-signature is itself a signature generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature, where each of the updated sub-signatures is itself a signature generated by applying a function to the updated data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature; and copying no elements that have not been updated.
Winstead teaches where each sub-signature is itself a signature, where each of the updated sub-signatures is itself a signature, and copying, for each category in which the updated sub-signature and sub-signature representing that category are different, the updated data element in that category and thereby replacing, with that updated data element the data element in that category and no elements that have not been updated ([0017-0018]: each sub-signature is itself a signature as sub-signatures correspond to values signifying sub-component versions of the same data structure. Only the updated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee in view of Ravichandran to incorporate the teachings of Winstead and have each sub-signature be itself a signature, where each of the updated sub-signatures is itself a signature, and copying no elements that have not been updated. Doing so would allow the system to treat each sub-signature independently of one another, so that changes can be made efficiently to the overall signature without unnecessarily updating certain sub-signatures that do not require any change. This would also conserve storage capacity since changes are incrementally stored.
Chatterjee, in view of Ravichandran, and in view of Winstead does not explicitly teach each sub-signature, and likewise each updated sub-signature, is generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature.
	Rubin teaches each sub-signature, and likewise each updated sub-signature, is generated by applying a function to the data element it represents (FIGS. 6 and 7, Col. 15, line 18 to Col. 16, line 8, Col. 16, lines 39-61, and Col. 20 lines 8-11: sub-signatures are generated by applying a function, such as a hash, to the data element the sub-signatures represent.), the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature (FIG. 7 and Col. 16, line 18 to Col. 17, line 35: the sub-signatures are of fixed length and are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generating of sub-signatures and updated sub-signatures as disclosed in Chatterjee in view of Ravichandran and in view of Winstead to incorporate the teachings of Rubin and have each sub-signature, and likewise each updated sub-signature, be generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature. Doing so would allow data represented by signatures and sub-signatures to be compressed in a concise and unique pattern so that data can be stored, transmitted, and/or processed in a more efficient manner, as opposed to lengthy signatures. Having the sub-signatures be a fixed length will also advantageously allow a process in which a regular number of bits may be extracted from the signature for quick and accurate extraction, obviating the need for the system to determine how many bits correspond to a sub-signature and reducing the likelihood of associating the wrong calculated number of bits with their sub-signatures.

Regarding claim 6, the claim recites an updating system, comprising: a gateway on a local area network (Chatterjee, FIG. 5 and [0099-0101]: gateway may be on a local area network with local wired or wireless communications), the gateway comprising a processor and a computer readable storage medium (Chatterjee, “processing circuit” 

Regarding claim 10, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the system of claim 6. Chatterjee further teaches wherein the plurality of categories together further regard operation of a plurality of sensing devices on the local area network ([0065], [0106], and FIG. 4: sensors are also included in building subsystems 428. Sensors are equipment/building infrastructure items. Thus, they have unique signatures, including its current version and configuration).

Regarding claim 13, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the updating system of claim 6. Chatterjee further teaches wherein the user interface device comprises a mobile device ([0064]: client device may be a mobile device).

Regarding claim 14, Chatterjee teaches a data updating method, comprising:
storing, on a user interface device ([0096]: data is pushed to a client device/user interface device; [0111-0112]: when transmitting/copying an updated data element to the client device, any pre-existing suffixes may be replaced. Thus, data comprising data elements as evidenced by the pre-existing suffixes, are stored on a user interface device):

a first signature comprising first sub-signature that represents data elements along with the plurality of categories ([0004], [0039], and [0106]: A first signature is comprised of a suffix/sub-signature, which is associated with the data elements along with the category of that data element for a current version and current configuration of the corresponding actuating device; [0111-0113]: First signature corresponds to signature retrieved from BEMS 540, which is the signature that has been transmitted to the BEMS 540 and/or client devices as supported in [0096]);
storing, on a gateway on the local area network when the user interface prompts the gateway (FIG. 5 and [0099-0101]: BEMS gateway 450 stores data in database 512; [0101]: gateway may be on a local area network with local wired or wireless communications; [0067], FIG. 6 and [0111-0113]: when transmitting/copying an updated data element to the client device, any pre-existing suffixes may be replaced. Thus, data comprising data elements as evidenced by the pre-existing suffixes, are stored on a user interface device. Data is stored when the user interface prompts the gateway);
second data that comprises second data elements that each are in a different one of the plurality of categories regarding the operation of the plurality of actuating devices on the local area network (FIG. 5 and [0099-0101]: BEMS gateway 450 stores 
a second signature that comprises second sub-signature that represents second data elements along with the plurality of categories of the second data, and thus each represent said different one of the plurality of categories that second data element is in ([0004], [0039], and [0106]: A second signature is comprised of a suffix/sub-signature, which is associated with the data elements along with the category of that data element for a current version and current configuration of the corresponding actuating device; [0099-0100] and FIG. 5, [0111-0113] and FIG. 6: second signature corresponds to the signature received at 602 as second signature is the signature stored on gateway 450 retrieved from data sources);
displaying, on the user interface device, a display that is associated with the first data elements in a subset of the plurality of categories ([0064] and [0096]: client device displays a graphical user interface for controlling, viewing, or otherwise interacting with HVAC system 100, its subsystems, and/or devices. Such building infrastructure items are associated with the first data elements, since updated data, including data relating to equipment upgrades, version changes, and so on are pushed to the client devices.);
determining whether the second signature matches the first signature, and if the second signature does not match the first signature (FIG. 6 and [0111]: a string comparison function reveals that the second signature does not match the first signature), determine whether the corresponding second sub-signature and first sub-
copying, from the gateway to the user interface device, for each category in the subset of the plurality of categories in which the second sub-signature and first sub-signature representing that category are different and only when a change is requested by the user interface ([0067], FIG. 6 and [0111-0113]: Data is only updated when a change/update is requested by the user interface in accordance with a pre-defined timing parameter for updating data), the second data element in that category and thereby replacing, with that second data element, the first data element in that category stored on the user interface device (end of [0096]: updated data, like data relating to equipment upgrades, version changes, notifications, and so on, are pushed to the BEMS 540 of FIG. 5 and/or its client devices via the BEMS gateway 450. Here, the client device corresponds to the user interface device.; [0111-0112]: when transmitting/copying the updated data element, any pre-existing suffixes may be replaced).

Chatterjee does not explicitly teach a first signature comprising first sub-signatures that each represent a different one of the first data elements along with the category that data element is in, where each sub-signature is itself a signature generated by applying a function to the data element it represents; and a second signature that comprises second sub-signatures that each represent a different one of for each of the categories, whether the corresponding second sub-signature and first sub-signature representing that category are different.
Ravichandran teaches storing, on a gateway on a local area network, first data that comprises first data elements that are each in a different one of a plurality of categories (FIG. 1 and [0052-0053]: gateway 115A stores signature data; [0012]: data elements are each in a different one of a plurality of categories, including a data pattern, a type of attack, a frequency of attack, and a status),
a first signature comprising first sub-signatures that each represent a different one of the first data elements along with the category that data element is in ([0012] and Table 1: “signature may further include a data pattern, a type of attack, a frequency of attack, and a status”. These categories corresponding to data elements are represented by these sub-signatures);
updating the data stored on the gateway by updating the data elements, such that the updated data elements of the updated data comprise the data elements except that one or more of the data elements in one or more of the plurality of categories are changed (FIG. 1 and [0053]: data stored on gateway 115A in memory 140 is updated; FIG. 3 and [0071-0074]: data stored on the gateway is updated by updating the data elements, like a frequency of attack, that has changed);

determining, for each category in the subset of the plurality of categories, whether the corresponding second sub-signature and first sub-signature representing that category are different ([0053]: a received/updated signature is compared with the signature stored locally in memory 140. This involves determining for each of the categories if the updated sub-signature and the sub-signature are different. For example, the category and sub-signature for frequency of attack is different); and
copying, for each category in which the updated/second sub-signature and first sub-signature representing that category are different, the updated/second data element in that category and thereby replacing, with that updated/second data element, the data element in that category stored on the gateway ([0053], FIG. 3, and [0073]: for each category in which there is a difference, the updated data element for that category replaces the locally stored data element. In this case, the frequency of attack, which was determined to be different, gets updated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee to incorporate the teachings of Ravichandran and have a first signature comprising first sub-signatures that each represent a different one of the data elements along with the category that each represent a different one of the updated data elements of the second data, determining, for each of the categories, whether the second sub-signature and first sub-signature representing that category are different. Doing so would allow signatures to host more information about the building equipment so that each equipment can be more easily distinguished from each other. Nuances between similar equipment can be detected on a more granular level since multiple sub-signatures, and thus multiple categories, define a signature, as opposed to singular, nominal suffix. Furthermore, updates can be made minimally, as only specific sub-signatures denoting categories of data elements would change as opposed to updating a sub-signature that covers a broader range of information.
Chatterjee in view of Ravichandran does not explicitly teach where each sub-signature is itself a signature generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature, where each of the updated sub-signatures is itself a signature generated by applying a function to the updated data element it represents, and copying no elements that have not been updated.
Winstead teaches where each sub-signature is itself a signature, where each of the updated sub-signatures is itself a signature, and copying, for each category in which the updated sub-signature and sub-signature representing that category are different, the updated data element in that category and thereby replacing, with that updated data element the data element in that category and no elements that have not been updated ([0017-0018]: each sub-signature is itself a signature as sub-signatures correspond to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee in view of Ravichandran to incorporate the teachings of Winstead and have each sub-signature be itself a signature, where each of the updated sub-signatures is itself a signature, and copying no elements that have not been updated. Doing so would allow the system to treat each sub-signature independently of one another, so that changes can be made efficiently to the overall signature without unnecessarily updating certain sub-signatures that do not require any change. This would also conserve storage capacity since changes are incrementally stored.
Chatterjee, in view of Ravichandran, and in view of Winstead does not explicitly teach each sub-signature, and likewise each updated sub-signature, is generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature.
Rubin teaches each sub-signature, and likewise each updated sub-signature, is generated by applying a function to the data element it represents (FIGS. 6 and 7, Col. 15, line 18 to Col. 16, line 8, Col. 16, lines 39-61, and Col. 20 lines 8-11: sub-signatures are generated by applying a function, such as a hash, to the data element the sub-signatures represent.), the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature (FIG. 7 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generating of sub-signatures and updated sub-signatures as disclosed in Chatterjee in view of Ravichandran and in view of Winstead to incorporate the teachings of Rubin and have each sub-signature, and likewise each updated sub-signature, be generated by applying a function to the data element it represents, the sub-signatures being of fixed length and concatenated into the signature for ready extraction of the sub-signatures from the signature. Doing so would allow data represented by signatures and sub-signatures to be compressed in a concise and unique pattern so that data can be stored, transmitted, and/or processed in a more efficient manner, as opposed to lengthy signatures. Having the sub-signatures be a fixed length will also advantageously allow a process in which a regular number of bits may be extracted from the signature for quick and accurate extraction, obviating the need for the system to determine how many bits correspond to a sub-signature and reducing the likelihood of associating the wrong calculated number of bits with their sub-signatures.


Claims 2-5, 7-9, 11, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2020/0110377 A1), in view of Ravichandran et al. (US 2020/0059452 A1), in view of Winstead (US 2015/0261799 A1), in view of Rubin et al. (US 10511445 B1), and in view of Thompson et al. (US 2017/0237289 A1).

Regarding claim 2, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the method of claim 1. Although Chatterjee teaches storing updated data on a gateway regarding operation of one or more of the plurality of actuating devices (FIG. 3 and [0056]: configuration settings, for example, are used by actuators 324-328 which operate dampers 316-320; [0087]: BEMS gateway 450 facilitates “exchange and synchronization of data streams between one or more BMS 400 and the BEMS 540 of FIG. 5”. The data streams include data elements like the equipment version and configuration.), Chatterjee in view of Ravichandran does not explicitly teach by way of the gateway, via the updated data comprising the updated data elements stored on the gateway, a change in operation of one or more of the plurality of actuating devices.
Thompson teaches by way of the gateway, via the updated data comprising the updated data elements stored on the gateway, a change in operation of one or more of the plurality of actuating devices ([0068-0069] and end of [0129]: based on the gateway receiving incoming/updated data to adjust a load, the updated data causes a change in operation of one or more actuating devices/equipment. For example, one or more pieces of electrical equipment may be turned off.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gateway of Chatterjee, in view 

Regarding claim 3, Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson teaches the method of claim 2. Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson further teaches wherein the change in operation of the one or more of the plurality of actuating devices comprises a change in operation of at least one actuating device in a specified zone (Chatterjee, [0063] and [0065-0066]: BMS controller controls a variable 

Regarding claim 4, Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson teaches the method of claim 2. Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson further teaches wherein the change in operation of the one or more of the plurality of actuating devices comprises a change in operation of at least one actuating device based, at least in part, on a change to a set condition to be sensed by one or more sensing devices (Chatterjee, [0065-0066] and [0075-0078]: demand response layer 414 allows for a change in operation of actuating devices based on, at least in part, a change to a set condition sensed by one or more sensing devices. For example, occupancy sensing devices can detect if people are present in a room. If not, lights of the lighting system, included in building subsystems 428 of FIG. 4, can be triggered to turn off to optimize electricity use.).

Regarding claim 5, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the method of claim 1. Although Chatterjee teaches displaying a graphical user interface on the user interface of the user interface device ([0064]), which has been pushed with updated data (end of [0096]), Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin does not explicitly teach changing a display on the user interface device to reflect a change in the operation of the one or more of the plurality of actuating devices.
display the data in which they are most interested. For example, the user can subscribe to the server to receive automated updates of data such as: meter readings, equipment loads, facility load, grid conditions, market conditions, weather conditions, connectivity verifications, historical data, expected or predicted data”. For example, when the equipment load changes as described in [0069], a display would be changed in real-time to reflect such a change in operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the client device of Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin to display a reflected change in operation of the one or more plurality of actuating devices as disclosed in Thompson. Doing so would allow the user to be aware of changes to actuating devices in real time so that the user can more accurately and effectively monitor the performance of actuating devices. In this way, the user is made known of the statuses for actuating devices conveniently via a GUI rather than having to physically scope and verify the actuating devices across a building or facility.

Regarding claims 7-9, the claims recite a system with corresponding limitations to the method of claims 2-4, respectively, and are therefore rejected on the same premises.

Regarding claim 11, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the system of claim 10. Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin does not explicitly teach cause, by way of the gateway, via the updated data comprising the updated data elements, a change in operation of one or more of the plurality of sensing devices.
Thompson teaches cause, by way of the gateway, via the updated data comprising the updated data elements, a change in operation of one or more of the plurality of sensing devices ([0041]: as part of generator 108, sensors monitor the status of the generator for attributes like temperature and oil pressure; [0068-0069]: operation of one or more sensing devices of generator may change when rules defining the condition or limit of a temperature and/or oil pressure are received. This would cause the gateway to reduce or eliminate power generation by generator due to the triggering of the generator’s sensors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin to incorporate the teachings of Thompson and cause, by way of the gateway, via the updated data comprising the updated data elements, a change in operation of one or more of the plurality of sensing devices. Doing so would allow sensors to have the most recent and relevant settings so as to set triggers that influence the operation of other building equipment in a reliable and predictable manner. This prevents sensors from inaccurately setting a trigger during operation as sensors abide by the current, applicable rule/condition, and are not limited 

Regarding claim 12, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the system of claim 6. Chatterjee further teaches the plurality of categories regarding the operation of the plurality of actuating devices on the local area network comprising one or more categories that together identify the actuating devices ([0087]: data streams include various identifiers and performance information; [0106]: current version and current configuration serve to identify a particular installation of an infrastructure item).
Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin does not explicitly teach another category that comprises scheduled events regarding the identified actuating devices.
Thompson teaches one or more categories that together identify the actuating devices ([0026]: actuating devices identified based on categories) and another category that comprises scheduled events regarding the identified actuating devices (FIG. 7 and [0066-0067]: scheduled events in data store regard actuating devices/facility equipment. These events specify, for example, the time of day scheduled actions for equipment should take place.) and another category that comprises scheduled events regarding the identified actuating devices (FIG. 7 and [0066-0067]: scheduled events in data store regard actuating devices/facility equipment. These events specify, for example, the time of day scheduled actions for equipment should take place).


Regarding claim 15, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin teaches the method of claim 14. Although Chatterjee teaches displaying a graphical user interface on the user interface of the user interface device ([0064]), which has been pushed with updated data (end of [0096]), and Chatterjee in view of Ravichandran teaches copying, from the gateway to the user interface device, for each said category in the subset of the plurality of categories in which the second sub-signature and first sub-signature representing that category are different, the second data element in that category and thereby replacing, with that second data element, the first data element in that category stored on the user interface device, Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin does not explicitly teach changing the display on the user interface of the user interface device based on the copying of updated data.
Thompson teaches changing the display on the user interface of the user interface device based on the copying of updated data ([0065]: a display on the user interface device, such as a computer or touch screen, displays real-time data to the display the data in which they are most interested. For example, the user can subscribe to the server to receive automated updates of data such as: meter readings, equipment loads, facility load, grid conditions, market conditions, weather conditions, connectivity verifications, historical data, expected or predicted data”. For example, when the equipment load changes as described in [0069], a display would be changed in real-time to reflect such a change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the client device of Chatterjee, in view of Ravichandran, in view of Winstead, and in view of Rubin to changing to the display in response to updating of data as disclosed in Thompson. Doing so would allow the user to be aware of changes to actuating devices in real time so that the user can more accurately and effectively monitor the performance of actuating devices. In this way, the user is made known of the statuses for actuating devices conveniently via a GUI rather than having to physically scope and verify the actuating devices across a building or facility.

Regarding claim 16, Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson teaches the method of claim 15. Thompson further teaches wherein the changing of the display on the user interface of the user interface device reflects a change in operation of one or more of the plurality of actuating devices ([0065]: a display on the user interface device, such as a computer or touch screen, displays real-time data to the user. “The user can "subscribe" to receive display the data in which they are most interested. For example, the user can subscribe to the server to receive automated updates of data such as: meter readings, equipment loads, facility load, grid conditions, market conditions, weather conditions, connectivity verifications, historical data, expected or predicted data”. For example, when the equipment load changes as described in [0069], a display would be changed in real-time to reflect such a change in operation.).

Regarding claim 17, Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson teaches the method of claim 16. Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson further teaches wherein the reflected change in operation of the one or more of the plurality of actuating devices comprises a reflected change in operation of at least one actuating device in a specified zone (Chatterjee, [0063] and [0065-0066]: BMS controller controls a variable state or condition within building zone 306. Such a variable state or condition are controlled by the relevant actuating devices.).

Regarding claim 18, Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson teaches the method of claim 16. Chatterjee, in view of Ravichandran, in view of Winstead, in view of Rubin, and in view of Thompson further teaches wherein the reflected change in operation of the one or more of the plurality of actuating devices reflects a change to a set condition, sensed by one or more sensing devices, that triggers the change in operation ([0065-0066] and [0075-.

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

Regarding amended claim 1, none of the cited references discloses or suggests a user interface receiving updated data from a network through a gateway when: (1) the user interface requests such data; and (2) updating only changed categories of data, efficiently determined to have been changed by way of fixed length sub-signatures that are concatenated into a signature. Impermissible hindsight would have to be added to the combination of Chatterjee, Ravichandran, and Winstead to find that “no elements that have not been updated” (bottom of page 12 to top of page 13 of Remarks).

Examiner respectfully disagrees.

.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Finally, the amended limitations regarding fixed length sub-signatures that are concatenated into a signature are relied upon by Rubin. Examiner directs Applicant to review at least the updated mapping of Rubin in response to Applicant’s amendments (FIG. 7 and Col. 16, line 18 to Col. 17, line 35). Rubin discloses the sub-signatures being of fixed length and concatenated into the signature. The sub-signatures are extracted to help identify differences in signatures. The rationale for combination has been sufficiently provided in this Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                                                              
                                                                                                                                             /ABDULLAH AL KAWSAR/               Supervisory Patent Examiner, Art Unit 2171